Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 1 of 15




                   EXHIBIT A
    Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 2 of 15




U.S. Department of Education

Office of Federal Student Aid




Second Monthly Compliance Report in response to
ECF 130, Manriquez et al. v. DeVos, Case No. 17-cv-
07210-SK, U.S. District Court for the Northern
District of California




                                           December 1, 2019




                                   1
         Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 3 of 15



                                      Introduction and Summary

         Pursuant to the Court’s Order of October 24, 2019, ECF No. 130, the U.S. Department of

Education (the “Department”) through its Federal Student Aid office (“FSA”) submits its second

monthly status report regarding its attempts to comply with the preliminary injunction in this

case, see ECF No. 60. That injunction, as amended on June 19, 2018, ECF No. 70, and clarified

on August 30, 2018, ECF No. 89, prevents the Department from collecting relevant student loan

debts from members of the class that has been certified in this case. 1 See also Order Granting

Mot. for Class Cert., ECF No. 96.

         This report includes a spreadsheet containing a list of the currently known potential class

members, which the Department will separately move to file under seal due to the personally

identifying information contained therein. For each potential class member, the spreadsheet

includes information the Court has requested about the Department’s attempts to comply with

the preliminary injunction. Throughout the spreadsheet, “1” is used to answer “Yes,” and “0” is

used to answer “No.” The spreadsheet contains three sections. The first section (pages 1

through 1724) lists each potential class member and then provides answers for the Court’s first,

second, and seventh questions. The second section (pages 1725 through 2303) lists the subset of

potential class members who were impacted by the Department’s non-compliance. For these

impacted borrowers, the spreadsheet provides answers to the Court’s third, fourth, fifth, and sixth

questions. Finally, the third section (page 2304) contains an index of shorthand terms and

abbreviations used throughout the spreadsheet.




1
 Because the borrowers covered by the preliminary injunction are co-extensive with the borrowers covered by the
order certifying the class in this case, references to class members in this Report refer to borrowers covered by the
preliminary injunction. See Order Certifying the Class, ECF No. 96; Amended PI Order ¶¶ A-C.

                                                           2
        Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 4 of 15



       The Department has been working diligently to implement the oversight and compliance

tracking measures it discussed in its November 1, 2019 report (“November Report”) with the

goals of ensuring compliance with the injunction and refining the Department’s estimate of the

number of potential and impacted class members. As a result of those efforts, the Department

now has an improved understanding of those figures. The number of potential class members

has decreased by approximately 10,000 since the November Report, and while there has been a

significant increase in the number of impacted borrowers identified, the Department has already

remedied harm incurred by the vast majority of these newly identified impacted borrowers.

       The Department has corrected the repayment status of all the approximately 29,000

additional borrowers who it has newly identified as having been erroneously taken out of

forbearance or stopped collection status; has had the U.S. Department of the Treasury

(“Treasury”) issue refunds to the vast majority of the approximately 11,500 additional borrowers

who the Department has newly identified as having made a voluntary payment (only 76

borrowers have yet to be issued a refund); has had Treasury issue refunds to the vast majority of

the approximately 550 additional borrowers who it has newly identified has having made an

involuntary payment (only 18 borrowers have yet to be issued a refund); and has corrected the

credit reports of all the approximately 5,000 additional borrowers who it has newly identified as

having been erroneously subject to adverse credit reporting.

       The Department’s reverification and revalidation efforts recently revealed that an isolated

miscommunication between FSA and its servicers and other logistical issues caused this

underestimate in the number of impacted borrowers. FSA has corrected the miscommunications

with the loans servicers and developed systems to ensure borrowers stay in the correct repayment

status, allowing the Department to quickly take these remedial steps.



                                                3
         Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 5 of 15



         In addition, the Department is preparing to send a revised notice of noncompliance to the

potential class by the end of December, in accordance with this Court’s November 20, 2019

Order approving the revised notice. Also, the improvements the Department made to its website

and hotline in October continue to be available to assist potential class members obtain

information regarding this case.

         The Department has continued to work to improve its servicer oversight and compliance

tracking. On November 21, 2019, the Department, including the Secretary and Under Secretary

of Education, held an all-day, in person meeting with executives of each of the Department’s

loan servicers to discuss the errors made relating to this case and how both the Department and

the servicers can improve in the future. Similar meetings between the Department and its

servicers will continue on a quarterly basis. Also, FSA has created a mechanism to

comprehensively track the potential class by validating specific information across FSA’s data

warehouse and the various loan servicer data systems, and has implemented a process for

verifying the class membership without having to rely upon communications with or actions by

FSA’s loan servicers.

1.       Defendants’ progress toward identifying which of the 74,781 potential class
         members are class members

         As indicated in column D in the first section of the spreadsheet, FSA’s current estimate is

that there are 78,737 potential class members, which is approximately 10,000 fewer than the

Department’s previous estimate in its November Report. 2 While the Department is reviewing


2
         The Department’s estimate that there are 78,737 potential class members, and its estimate of the number of
borrowers in that potential class who were affected by the Department’s non-compliance, is based on data that the
Department obtained from its borrower defense database and loan servicers on November 5, 2019, so that the
Department would have time to analyze, verify, and prepare that data for this report. If the size of the potential class
has changed since November 5, 2019, it would be the result of the Department’s receipt of additional, qualifying
borrower defense applications since that time. As the Department has explained, because the certified class in this
case includes qualifying borrowers who file borrower defense applications in the future, and given that the


                                                           4
         Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 6 of 15



the borrower defense applications of these potential class members to determine if they are

actually class members, its efforts to this point have been focused on ensuring that it has an

accurate count of the potential class and the number of those individuals that have been impacted

by the Department’s noncompliance, and on remediating harm to affected borrowers.

        To that end, since the November Report, the Department has continued to reverify and

revalidate all information regarding the potential class. FSA has established a reliable and

repeatable process to define, track, and continue to monitor potential class members by name,

Social Security number (SSN), and loan servicer within FSA’s data warehouse. While FSA has

an automatic system for placing and keeping borrower defense applicants in unending

forbearance, FSA now separately sends the current list of potential class members to its student

loan servicers each month with instructions to confirm that all members are still in forbearance,

adding an additional layer of confirmation to ensuring compliance with the injunction. These

rigorous processes are designed to prevent compliance problems from recurring in the future and

to identify and remediate any such problems that do occur.

        The Department’s efforts are working. Since October, the Department has identified and

corrected errors in its previous estimates of the number of potential and affected class members

and has remedied harm incurred by the vast majority of all newly identified impacted class

members. For example, in advance of the November Report, the Department determined that

new individuals were potentially subject to the Court’s injunction, pending the Department’s

data verification efforts. As the Department explained in the November Report, many of these

individuals were added based on factors that the Department determined would likely make such

individuals excludable from the class, such as whether they received a Direct Loan since May


Department receives approximately 1,200 borrower defense applications per week, the size of the class is always in
flux and can only be measured at a discrete point in time.

                                                        5
        Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 7 of 15



2010, had a completed borrower defense application, or had already received a student loan

discharge for their loans. Because the Department had not yet had the opportunity to analyze its

data and confirm that these individuals were properly excluded from the class, the Department

provided information about them in the November Report, bringing the total size of the potential

class to 88,809.

       Since then, FSA has completed its verification work and has removed from the class list

(contained in section one of the spreadsheet attachment) those borrower defense applicants who

are ineligible to be included in the class, including borrowers without any Direct Loans,

borrowers who already received student loan discharges (e.g., closed school discharges) or

borrowers with incomplete borrower defense applications. This intensive data verification effort

has also ensured that the list of potential class members includes new borrower defense

applicants. In section one of the spreadsheet attachment, borrowers who are new additions to the

class and borrowers who are ineligible to be included in the class are marked accordingly in the

first section under the “Added to Class?” and “Removed from Class – ineligible” columns.

       As a result of this work to refine the estimate of the size of the potential class, the first

section of the spreadsheet now reflects FSA’s estimate that there are 78,737 potential class

members, which is approximately 10,000 less than the Department’s previous estimate in the

November Report.

       Additionally, since filing its November Report, the Department has discovered through

FSA’s reverification and revalidation process that a larger number of potential class members

than previously estimated were impacted by the Department’s non-compliance, and the

Department has already remedied harm to the vast majority of these newly identified borrowers.

FSA discovered that errors in the communications between FSA and loan servicers in August



                                                  6
        Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 8 of 15



2019 asking the servicers to identify which potential class members received erroneous billing

notices led to incorrect undercounting of borrowers who received notices but were put back in

forbearance before their payment due date passed. Although these borrowers had their

forbearance (or similar status) renewed before the date the borrowers were told they needed to

make a payment, these borrowers did receive an erroneous notice indicating that they would

need to make a payment, so they should have been included in prior reports. As indicated in

response to question three below, these newly identified borrowers are now included in the list of

impacted borrowers and the Department has confirmed that they are all currently in the

appropriate repayment status.

       In addition, FSA has identified a system limitation causing borrowers who consolidated

their loans after submitting their borrower defense application to fall out of the forbearance

directed by the Court. These borrowers, too, have now been included in the list of impacted

borrowers. Finally, FSA learned that the Customer Engagement Management System (CEMS)

used to track borrower defense applications was missing the SSNs for a number of potential class

members and, therefore, servicers were never sent notices to place these borrowers into

forbearance or a similar repayment status.

       FSA has also identified and corrected related undercounting problems which affected

each of the other categories of impacted borrowers. Specifically, the instructions sent to loan

servicers in August 2019 asking them to identify which potential class members received

erroneous billing notices incorrectly undercounted borrowers with a payment while out of

forbearance if those same borrowers were not originally flagged by the servicers as having

received a payment due notice. As a result, the count of borrowers who made voluntary and

involuntary payments was incorrectly limited to borrowers who were in the first impacted



                                                 7
        Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 9 of 15



category (i.e., received an erroneous payment due notice), and the undercounting in that first

category compounded the scale of undercounting of borrowers who made a payment. The

updated figures are listed below in response to questions four, five, and six, and as also indicated

there, the Department has already remedied the vast majority of harms incurred by these newly

identified impacted borrowers.

       FSA emphasizes that its undercounting of impacted class members was due to isolated

issues, based largely on a miscommunication with servicers and the limited issues related to

consolidated loans and missing SSNs that are discussed above and have now been corrected.

FSA will continue the ongoing process of monitoring and verifying borrower defense

applications to ensure compliance with the Court’s injunction, but it now believes that it has an

accurate account of existing borrower defense applicants that are appropriately included in the

potential class, as well as the manner in which relevant individuals have been impacted by the

Department’s noncompliance.

       FSA will remediate the remaining identified impacts to class members as quickly as

possible, while continuing the ongoing process of reverifying and revalidating all information

regarding the class in order to correctly identify all class members and all compliance failures.

2.     The repayment status of each potential and confirmed class member

       The first section of the spreadsheet attachment provides the repayment status of each

potential class member. For each potential class member not in forbearance or stopped

collection status, the spreadsheet indicates the reason why, such as being in an alternative status

that is similar to forbearance (e.g., a $0/month income-driven repayment plan or in-school

deferment status). The abbreviations and shorthand terms used on this portion of the spreadsheet

are defined in the third section of that spreadsheet.



                                                  8
        Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 10 of 15



3.      Whether each potential and confirmed class member was erroneously taken out of
        forbearance or stopped collections status and whether the correct status has been
        restored

        For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment (starting on page 1725) indicates whether the

borrower was in an erroneous payment status and whether the status has been corrected.

        As discussed above, FSA has restored the correct repayment status of 100 percent of the

borrowers in the potential class identified since the November Report as previously having been

in an incorrect status. As section two of the spreadsheet shows, an updated total of 45,801

borrowers were erroneously taken out of forbearance or stopped collections status, which

includes approximately 29,000 borrowers identified since the November Report, and the original

16,034 identified in the November Report that still remain in the class. FSA has now placed all

45,801 borrowers in the correct status.

4.      Whether each potential and confirmed class member made a payment or multiple
        payments due to Defendants’ negligence, and whether refunds have been issued

        For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment (starting on page 1725) indicates whether the

borrower made one or more payments and refunds have been issued.

        As of today, Treasury has sent a refund (via check or electronic funds transfer) to the vast

majority of identified potential class members who made an erroneous voluntary payment on

their loans. As indicated in section two of the spreadsheet attachment, an updated total of 14,804

borrowers made one or more voluntary payments, which includes approximately 11,500

borrowers identified since the November Report, and the original 3,111 3 borrowers identified in


3
 As discussed in the November Report, although FSA had originally identified 3,289 borrowers as having made a
voluntary payment, after further review, FSA learned that 178 of those borrowers did not actually make a payment.
ECF No. 136-1 at 6.

                                                        9
          Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 11 of 15



the November report that still remain in the class. Treasury has sent refunds to 13,515 of these

borrowers.

          As discussed in the November Report, the Department did not request that Treasury

process refunds to the 270 of the potential class members identified at that time as having made

voluntary payments, because these borrowers likely made payments for reasons unrelated to the

incorrect payment due notices they were sent, and so refunding these borrowers would lead to

unintended consequences and potential financial harm. (See Nov. Report at 6-7.) For the same

reasons, FSA has not processed refunds for approximately 943 of the borrowers newly identified

as having made an erroneous voluntary payment. Lastly, FSA is still processing refunds for 76

borrowers. For some of them, FSA does not have a valid address to send the refund check to,

and others were transferred servicers over the last year; as a result, their refunds are taking longer

to process.

5.        Whether each potential and confirmed class member was erroneously subjected to
          wage garnishment or tax offset due to the Defendants’ negligence, and whether
          refunds have been issued

          For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment (starting on page 1725) indicates whether the

borrower was erroneously subject to wage garnishment or tax offset and refunds have been

issued.

          As of today, Treasury has sent a refund (via check or electronic funds transfer) to the vast

majority of the newly identified potential class members who made an erroneous involuntary

payment on their loans. As indicated in section two of the spreadsheet attachment, an updated

total of 2,369 borrowers made one or more involuntary payments, which includes approximately

550 borrowers identified since the November Report, and the original 1,808 identified in the



                                                   10
        Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 12 of 15



November report that still remain in the class. Treasury has sent refunds to 2,276 of these

borrowers. FSA has not processed refunds for 75 such borrowers because refunding the payment

may cause the borrower additional unintended harm. Lastly, FSA is still processing refunds for

18 borrowers who do not have a valid address to send the refund checks.

6.       Whether each potential and confirmed class member was subject to adverse credit
         reporting due to Defendants’ negligence, and whether each false credit report has
         been corrected

         For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment (starting on page 1725) indicates whether the

borrower was subject to adverse credit reporting and each false credit report has been corrected.

         As discussed above, FSA has corrected the credit reports of 100 percent of the borrowers

in the potential class whom it has identified since the November Report as previously having

been in an incorrect status. As section two of the spreadsheet shows, an updated total of 5,981

borrowers were erroneously subject to adverse credit reporting, which includes approximately

5,000 borrowers identified since the November Report, and the original 847 identified in the

November Report that still remain in the class. FSA has now corrected the credit reports of all

such borrowers. 4

7.       Whether each potential and confirmed class member has received the revised notice
         of Defendants’ noncompliance, to be approved by the Court

         As indicated in the first section of the spreadsheet, no members of the potential class have

yet received a revised, Court-approved notice of the Department’s noncompliance. The Court

ordered the Department to “meet and confer with Plaintiffs and submit a proposed notice to the

Court.” On November 20, 2019, the Court approved Defendants’ proposed notice and ordered


4
  FSA reverification efforts have not identified any additional class members who were subject to litigation efforts as
a result of being placed in an incorrect status, so the number of impacted borrowers in that category remains at two.

                                                          11
           Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 13 of 15



Defendants to “personalize and send a copy of the notice to each potential class member no later

than December 31, 2019.” ECF No. 151. Defendants intend to notify potential class members in

accordance with the Court’s order.

8.         Whether Defendants have established a hotline and webpage specifically for
           Corinthian borrowers

           The Department’s communications team has revised the StudentAid.gov website to

include prominently placed links to information on the Manriquez case on the website’s home

page in its “Announcement” and “Popular Topic” sections. 5 Additionally, highlighted and

simplified language has been included on the linked webpage 6 within the website. As previously

reported, these improvements were made on October 21, 2019. The communications team will

continue to improve the website’s content regarding this case and for Corinthian borrowers.

           Additionally, the Department’s communication team has improved the existing borrower

defense telephone hotline at 1-855-279-6207, to include a targeted greeting and a dedicated

menu option regarding the Manriquez case to connect callers with prepared customer service

representatives able to provide information and address general questions regarding this

litigation. The hotline improvement has remained operational since October 23, 2019.

9.         Any other information relevant to the Defendants’ compliance with the preliminary
           injunction

           On November 21, 2019, the Department — including the Secretary and Acting Under

Secretary of Education — hosted its first-ever quality assurance and performance meeting with

executives from all of the loan servicers. At this full-day session, the Secretary and Acting

Under Secretary personally briefed these executives on their expectations for greater



5
    https://studentaid.ed.gov/sa/
6
    https://studentaid.ed.gov/sa/about/announcements/corinthian#preliminary-injunction

                                                         12
       Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 14 of 15



accountability in loan servicing. In addition to discussing FSA’s enhanced quality assurance

program and detailed performance measures throughout the day, the FSA Chief Operating

Officer led a review about the Manriquez case, which specifically addressed process and

communications lessons learned and mechanisms for improvement. The Department plans to

hold a similar meeting with loan servicers each quarter for the foreseeable future and will

continue to hold loan servicers accountable for compliance with the Department’s instructions to

protect borrowers. Finally, the FSA Chief Operating Officer will require monthly certification

from not lower than the Vice President of each loan servicer of all borrower defense validation

data and ongoing remediation efforts beginning immediately.

       FSA is also vigorously addressing staffing and human resource requirements to

implement borrower defense oversight and procedural improvements. Namely, FSA has hired a

QAR director with experience from the commercial call center industry to assess cradle-to-grave

borrower defense procedures and evaluate all associated call centers for operational

effectiveness. Additionally, FSA has hired or is the process of hiring over 60 new attorneys and

law clerks, and a smaller number of data scientists. These additional hires will allow FSA to

more easily adjudicate and track cases at a level of specificity that is required given portfolio

growth and litigation surrounding these cases, and to anticipate and head off other problems that

could affect the class before they even materialize.

       Since the November Report, the Department has also created a tracking mechanism

within the FSA data warehouse to ensure that all identified class members are captured and

thoroughly tracked for remediation actions, reporting capability, and verification throughout the

Quality Assurance Review (“QAR”) process. The staff performing the QAR is reviewing

current processes and procedures and will make recommendations for longer-term solutions for



                                                 13
       Case 3:17-cv-07210-SK Document 156-2 Filed 12/02/19 Page 15 of 15



ensuring compliance with the preliminary injunction and any additional borrower defense-related

repayment status policies with requisite controls and reporting.

       The Department remains not only focused on remediating any harm to any and all

borrowers that have been affected, but also making strategic improvements to our operational

program management and loan servicing oversight, control, and communication framework. The

Department will continue its exhaustive efforts to verify, validate, and report on progress to

ensure compliance with the terms of the Court’s order and reestablish the trust and confidence of

our borrowers.




                                                14
